Name: COUNCIL REGULATION (EEC) No 2520/93 of 13 September 1993 suspending the embargo concerning certain trade between the European Economic Community and Haiti
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 9 . 93 Official Journal of the European Communities No L 232/3 COUNCIL REGULATION (EEC) No 2520/93 of 13 September 1993 suspending the embargo concerning certain trade between the European Economic Community and Haiti THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas Council Regulation (EEC) No 1608/93 of 24 June 1993 introduced an embargo concerning certain trade between the European Economic Community and Haiti (') ; Whereas the Security Council of the United Nations, in response to the report of the Secretary General on the progress made towards the normalization of the political situation in Haiti , adopted, on 27 August 1993, Resolution 861 ( 1993), suspending the embargo of Haiti decided upon in its Resolution 841 (1993) of 16 June 1993 ; Whereas under these conditions the Community has to suspend its Regulation (EEC) No 1608/93 ; Whereas this suspension has to take effect as from 27 August 1993 in order to respect the international obligations entered into by the Community within the framework of the Fourth ACP-EEC Convention ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 1 1 3 thereof, Having regard to the proposal from the Commission , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1608/93 is hereby suspended . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 27 August 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 1993 . For the Council The President Ph. MAYSTADT (') OJ No L 155, 26 . 6 . 1993, p. 2.